    6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA
____________________________________
                                           :
KARL FONTENOT,                             :
                                           :
            Petitioner,                    :
                                           :          CIVIL ACTION
      v.                                   :        6:16-cv-00069-JHP-KEW
                                           :
JOE ALLBAUGH, WARDEN,                      :
                                           :
            Respondent.                    :
____________________________________       :

            SUR-REPLY TO RESPONDENT’S REPLY TO BRIEF IN OPPOSITION
            TO RESPONDENT’S MOTION TO DISMISS AND BRIEF IN SUPPORT

           On October 2, 2018, this Court issued a minute order which stated that “Respondent is

ordered to specifically address Petitioner's alleged Brady 1 violations and the newly discovered

evidence outlined in Petitioner's Response.” Docket No. 108. A substantial portion of

Respondent’s reply is spent addressing laches, an issue that is both outside the matters the Court

specifically ordered further information on, and one that is negated by the Schlup 2 claim. When

Respondent finally focused in on the topics the Court most wanted briefing on, he articulated a

Brady standard that is at odds with the case law and misstated the newly discovered evidence

requirement for proving actual innocence pursuant to Schlup.

           Replying to Respondent’s reply in full would require Mr. Fontenot to reiterate many of

the points already made by Mr. Fontenot in his Reply to Response to Motion for an Evidentiary

Hearing, Docket No. 105, and his Reply to Motion to Dismiss, Docket No. 106. It would also

partially require Mr. Fontenot to prepare lengthy briefing on issues that are facially meritless.

Because Mr. Fontenot’s briefing already lays out the blueprint for why relief should be granted


1
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
2
    Schlup v. Delo, 513 U.S. 298, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995).

                                                          1
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 2 of 14



in this case, Mr. Fontenot need not reiterate herein the arguments that have previously been

made.

THE PETITION IS PROPERLY BEFORE THIS COURT

        Respondent begins by suggesting that the present Petition is time-barred by the

Antiterrorism and Effective Death Penalty act of 1996 (“AEDPA”). Even were that true, Mr.

Fontenot’s entitlement to the Schlup gateway would circumvent that issue. Respondent then

quickly asserts that Mr. Fontenot has not demonstrated cause and prejudice to overcome the state

procedural bar, but Oklahoma has no statute of limitations on non-capital cases, so there is

nothing to overcome. Moore v. Gibson, 27 P.3d 483, 484 (OK 2001). In Oklahoma, an

application for post-conviction relief is considered timely when filed. Id.

              Any person who has been convicted of, or sentenced for, a crime and
              who claims: (a) that the conviction or the sentence was in violation of
              the Constitution of the United States or the Constitution or laws of this
              state . . . (d) that there exists evidence of material facts, not previously
              presented and heard, that requires vacation of the conviction or
              sentence in the interest of justice . . . may institute a proceeding under
              this act in the court in which the judgment and sentence on conviction
              was imposed to secure the appropriate relief.

Okla. Stat. tit. 22, § 1080 (2018).

        Even were Mr. Fontenot’s federal habeas petition potentially untimely, he is entitled to

equitable tolling upon a finding of actual innocence. McQuiggin v. Perkins, 133 S. Ct. 1924,

1934 (2013). Given that Oklahoma’s post-conviction scheme has never provided a statute of

limitations for its non-capital cases and the evidence now before this Court presents a plethora of

grounds to establish his actual innocence, Mr. Fontenot’s constitutional claims are properly

before this Court.

        Perkins does require diligence, so Mr. Fontenot is obligated to address any delay in filing

his post-conviction application. Contrary to Respondent’s suggestion, Mr. Fontenot has never

                                                   2
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 3 of 14



pled nor alleged ineffective assistance of post-conviction counsel. The delay in filing was

occasioned by an actual and constructive conflict that existed from Mr. Barrett’s improper

actions. Under Oklahoma Rules of Professional Conduct Rule 1.7:

              (a) Except as provided in paragraph (b), a lawyer shall not represent a
              client if the representation involves a concurrent conflict of interest. A
              concurrent conflict of interest exists if:

              (1) the representation of one client will be directly adverse to another
              client; or

              (2) there is a significant risk that the representation of one or more
              clients will be materially limited by the lawyer's responsibilities to
              another client, a former client or a third person or by a personal
              interest of the lawyer.

       Notwithstanding subsection (a), subsection (b) regulates possible concurrent conflicts of

interest by permitting a lawyer to engage in dual representation of clients if:


              (1) the lawyer reasonably believes that the lawyer will be able to
              provide competent and diligent representation to each affected client;

              (2) the representation is not prohibited by law;

              (3) the representation does not involve the assertion of a claim by one
              client against another client represented by the lawyer in the same
              litigation or other proceeding before a tribunal; and

              (4) each affected client gives informed consent, confirmed in writing.

       As Mr. Fontenot has previously asserted, his innocence claims conflict with Mr. Ward’s.

Docket No. 4, pp. 87, 127. That conflict is one of the reasons why there has been a difference in

the claims presented by Mr. Fontenot and Mr. Ward. Further, as Mr. Fontenot has previously

explained, there is no release or authorization from Mr. Fontenot to Mr. Barrett to obtain his files

or to co-representation.




                                                  3
    6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 4 of 14



        Accordingly, Respondent is wrong in his assertion that a strong assumption could be

made that Mr. Barrett’s actions helped Mr. Fontenot. Most of the factual development of Mr.

Fontenot’s innocence claims occurred while he was represented by the Oklahoma Innocence

Project and undersigned counsel. At no time did Mr. Barrett obtain authorization from Mr.

Fontenot to get his trial and appellate files from the Oklahoma Indigent Defense System

(“OIDS”). OIDS informed counsel that the files were taken by Mr. Barrett and could provide no

authorization for their disclosure to him. Further, undersigned counsel requested a copy of the

release directly from Mr. Barrett, which he could not provide. That is also why Mr. Fontenot did

not know about the OSBI Records.

        Respondent seeks to make assumptions that may be fairly attributable to a petitioner with

proper representation, but Mr. Barrett was actually conflicted in representing Mr. Fontenot while

diligently representing Mr. Ward’s interests. That is why Respondent’s suppositions that, “[i]t

would be odd for Petitioner’s direct appeal counsel to so vigorously seek something so large in

1992 that Petitioner knew nothing about” (Reply at 4) and “[b]ecause Barrett was representing

Petitioner as well on the same case, it can be strongly presumed this work was dedicated toward

Petitioner as well for that period” (Reply at 5), are flawed. 3 As Mr. Fontenot has pled in prior

pleadings, his claims of actual innocence and constitutional violations differ from Mr. Ward’s.

See Docket No. 4, pp. 8, 127.




3
  Although impertinent to this Court’s decision, Petitioner seeks to aide Respondent by refreshing his memory. In
Reply footnote 3, Respondent stated that “[t]he only “questions” Respondent recalls raising having to do with any
“conflict” were those raised after Petitioner filed his Motion for Summary Judgment (Exhibit 2).” Throughout the
state post-conviction process, Respondent represented the state in the stead of the Pontotoc County District
Attorney’s Office. Because Respondent had questions regarding Mr. Barrett’s representation, during several
conversations and hearings Respondent attempted to contact and interview Mr. Barrett concerning his actions in this
case.

                                                         4
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 5 of 14



LACHES IS NOT RESPONDENT’S GOLDEN PARACHUTE

       There are numerous problems with Respondent’s laches argument. First, excluding all

other matters, even the strongest laches argument is defeated by the Schlup gateway. In fact,

Respondent’s reliance on laches, combined with some of the other arguments made, such as

timeliness, reinforce the need for an evidentiary hearing in this case.

       Respondent is correct that laches has been found to be an adequate and independent

procedural bar. However, that does not negate that a finding of either a Brady violation or actual

innocence would remove any procedural defects in Mr. Fontenot’s Amended Petition and entitle

him to de novo review by this Court. See Cone v. Bell, 556 U.S. 449, 472 (2009); Lebere v.

Abbott, 732 F.3d 1224, 1229 (10th Cir. 2013). Mr. Fontenot requested an evidentiary hearing to

refute Respondent’s laches argument. Docket No. 86, p. 22. In the Court’s wisdom, the motion

for evidentiary hearing was denied without prejudice, permitting this Court to easily revisit that

decision. See Docket No. 107.

       Mr. Fontenot has sought an evidentiary hearing for some time, but Respondent’s Reply

highlights the absolute necessity of such a hearing. Respondent repeatedly discusses what

Petitioner has not proven, but Mr. Fontenot cannot reasonably be expected to meet the high

burden of proof required by Schlup without an evidentiary hearing.

       The reasons for and expectations at a hearing have been well articulated by another

Federal District Court in the Tenth Circuit, in its order granting a Schlup hearing:

              If a habeas petitioner has defaulted a claim of constitutional error, he
              may excuse the default by establishing that “he falls within the ‘narrow
              class of cases . . . implicating a fundamental miscarriage of justice.’”
              Schlup, 513 U.S. at 314–15 (citation and internal quotations omitted)
              (ellipsis in original).

              Because this “fundamental miscarriage” exception must be “rare” and
              applied only in the “extraordinary case,” the Supreme Court has tied it

                                                  5
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 6 of 14



             to a petitioner’s actual innocence. Id. “[I]n rare cases, an assertion of
             innocence may allow a petitioner to have his accompanying
             constitutional claims heard despite a procedural bar.” Rivas v. Fischer,
             687 F.3d 514, 540 (2d Cir. 2012) (citing Schlup, 513 U.S. at 315). The
             term “[a]ctual innocence means factual innocence, not mere legal
             insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).
             Accordingly, an actual-innocence claim is a “gateway” through which
             a habeas petitioner may pass to have his otherwise-barred constitutional
             claims heard on the merits. Schlup, 513 U.S. at 316.

             To establish actual innocence, a petitioner bears the burden of
             establishing that “it is more likely than not that no reasonable juror
             would have convicted him in the light of the new evidence.” Id. at 327.
             This standard requires courts to determine what “reasonable, properly
             instructed jurors would do.” Id. at 329. And the new evidence must be
             reliable—“whether it be exculpatory scientific evidence, trustworthy
             eyewitness accounts, or critical physical evidence.” Id. at 324.

             Because a petitioner’s actual-innocence claim must be based on new
             evidence, district courts often require evidentiary hearings so they can
             weigh that evidence. And district courts have broad discretion on
             whether to hold an evidentiary hearing on a petitioner’s actual-
             innocence claim. Johnson v. Medina, 547 F. App'x 880, 886 (10th Cir.
             2013). A court should exercise its discretion and hold an evidentiary
             hearing if the hearing has “‘the potential to advance the petitioner’s
             claim.’” Lopez v. Miller, 906 F. Supp. 2d 42, 53 (E.D.N.Y. 2012)
             (quoting Campbell v. Vaughn, 209 F.3d 280, 287 (3d Cir. 2000)). In
             other words, a court should grant an evidentiary hearing “if it could
             enable a habeas applicant to prove his petition’s factual allegations,
             which, if true, would entitle him to federal habeas relief.” Coleman v.
             Hardy, 628 F.3d 314, 319–20 (7th Cir. 2010).

Taylor v. Crowther, Case 2:07-cv-00194-TC, Docket No. 264, pp. 4-5 (D. Utah, January 17, 2017).

MR. FONTENOT’S ACTUAL INNOCENCE REMOVES ANY PROCEDURAL DEFECTS
IN HIS AMENDED PETITION FOR WRIT OF HABEAS CORPUS

       Respondent argues that some claims are not exhausted, but Mr. Fontenot responded to

this in the initial Response to the Motion to Dismiss. Docket No. 106, pp. 14-15. Moreover,

Schlup forgives exhaustion as well because Schlup makes it impossible for an innocent person to

abuse the writ.




                                                6
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 7 of 14



       As Mr. Fontenot pled previously, newly discovered evidence is utilized to establish the

actual innocence gateway. See Schlup, 513 U.S. at 324. Federal habeas corpus has and

continues to be an equity action that seeks to remedy the continued incarceration of one who is

actually innocent. See Holland v. Florida, 560 U.S. 631, 644, 646 (2010); see also McQuiggin v.

Perkins, 133 S. Ct. at 1934. Therefore, any procedural defects including statute of limitation

problems, laches, and others are removed if this Court finds that Mr. Fontenot is a victim of a

manifest injustice. See generally Schlup; see also Doe v. Jones, 762 F.3d 1174, (10th Cir. 2014),

Perkins, 133 S. Ct. 1924.

       Mr. Fontenot has provided voluminous newly discovered evidence which demonstrates

his actual innocence. That evidence includes his alibi that he was at a party at the time of the

crime, the names of party witnesses, his recantation of his confession, the names of alternate

suspects, evidence undermining the time and manner of Mrs. Haraway’s disappearance, and

medical examiner reports that refute both the State’s theory and Mr. Fontenot’s confession.

Much like Mr. Fontenot’s Brady and ineffective assistance of counsel claims, this Court must

assess the newly discovered evidence cumulatively with that which was presented at trial.

Schlup, 513 U.S. at 331-332. This evidence proves no reasonable juror would have convicted

Mr. Fontenot. What this Court needs to determine is not whether Mr. Fontenot has proven all the

above, but whether proving them would prove his innocence. If so, a hearing must be held.

MR. FONTENOT HAS ESTABLISHED HIS BRADY CLAIM AND IS ENTITLED TO
RELIEF

       Respondent argues that Mr. Fontenot’s Brady evidence fails materiality. However, this

analysis is wrong for two reasons. First, Brady evidence must be evaluated cumulatively, not

item by item. See Kyles v. Whitley, 514 U.S. 419, 421, 436 (1995); Gonzales v. McKune, 247

F.3d 1066 (10th Cir. 2001). In truth, the Respondent’s reply glosses over why the Court

                                                 7
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 8 of 14



shouldn’t believe the Petitioner’s evidence is material. Regardless, this Court’s assessment must

evaluate the impact of both the evidence presented and withheld in determining whether there is

a reasonable probability of a different result. See Douglas v. Workman, 560 F.3d 1156, 1174

(10th Cir. 2009) (The standard of materiality for Brady claims such as those presented here "is

met when 'the favorable evidence could reasonably be taken to put the whole case in such a

different light as to undermine confidence in the verdict.’ Banks, 540 U.S. at 698”). Petitioner

has addressed the cumulative impact of the Brady evidence in his initial Petition for Writ of

Habeas Corpus, Docket No 4; his Amended Petition for Writ of Habeas Corpus, Docket No. 77;

his Motion for Evidence Hearing, Docket No. 86, pp. 24-30; and his Reply to Motion to Dismiss,

Docket No. 106, p. 14.

       In short, the State’s evidence against Mr. Fontenot consisted of his videotaped

confession, a recanted identification of Mr. Fontenot, and the accounts of Jeff Miller who

implicated Mr. Fontenot and his co-defendant, Mr. Ward, but never testified. The confession

was always suspect given that the third-party mentioned by both Mr. Ward and Mr. Fontenot

could never have participated in these events as he was in police custody at the time of Mrs.

Haraway’s disappearance. See Petition, Docket No. 4, p. 101. Further, the Medical Examiner’s

report about Mrs. Haraway’s death being attributed to a single gunshot wound negates the flawed

confession, which was the crux of the State’s case. Accordingly, the State’s case against Mr.

Fontenot was extremely weak. A cumulative assessment demonstrates that withheld evidence

along with that presented at trial prove there is a reasonable probability of a different result.

       Second, Respondent’s argument concerning Mr. Fontenot’s Brady evidence fails to

account for the impact of this evidence at trial. Respondent simply seeks to shift the blame,

arguing that Mr. Fontenot should have told his counsel about the party, and that Floyd Degraw



                                                   8
 6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 9 of 14



was mentioned in the paper. In both instances, the Pontotoc County District Attorneys William

Peterson or Chris Ross and the Ada Police Department and Oklahoma State Bureau of

Investigation knew about this information, but it was not provided to Mr. Fontenot’s trial

attorney. See Docket No. 109, pp. 19-20.

       The critical import of Mr. Fontenot telling OSBI Agents about the party and those in

attendance is corroboration. Mr. Fontenot told OSBI Agents prior to his polygraph about the

party and those present. Once the police were made aware of his alibi, Mr. Butner could have

asked the officers whether they investigated his alibi, how it conflicted with this confession, and

that the polygraph was inconclusive, casting doubt on the confession. At its core, the alibi

evidence is not only about Mr. Fontenot’s actual location at the time of the crime, but even more

importantly about the quality of investigation conducted by OSBI and the Ada Police

Department. See Kyles at 446. Also, Mr. Butner could have found the people at the party who

could corroborate that Mr. Fontenot was there the entire evening and did not leave. Whether Mr.

Fontenot provided this evidence to his attorney does not wash away the Brady violation that the

police and prosecutors knew about the alibi and prosecuted him anyway.

       It is reckless and myopic for Respondent to assert that because Floyd DeGraw’s name

was in the Ada newspaper, Brady could not apply. Having the police reports of the extensive

investigation done into Floyd DeGraw would have helped the defense in many ways. First, Mr.

Butner could have cross-examined the OSBI Agents about their investigation, including Mr.

DeGraw’s presence in Ada around the time of Mrs. Haraway’s abduction. Second, Mr. Butner

could have questioned the same officers about Mr. DeGraw’s incriminating reactions when

questioned about Mrs. Haraway and his deceptiveness on his polygraph examination. Finally,

Mr. Butner could have asked about the circumstances of Mr. DeGraw’s arrest in Texas regarding



                                                 9
6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 10 of 14



the abduction and rape of a woman. All these areas of questioning fit within the defense’s theory

at the time of trial. These reports clearly qualify as both newly discovered evidence the jury did

not consider and Brady evidence.

           Respondent gives the Court no answer for why prosecutors withheld exculpatory

evidence demonstrating Mr. Fontenot’s innocence by not providing exculpatory reports about his

alibi, impeachment evidence that there were alternate suspects with motives and patterns that

mirrored the abduction and murder of Mrs. Haraway, and evidence that could have aided the

defense in casting serious doubts on the credibility of the confession. Viewed cumulatively, this

is compelling evidence for acquittal.

           Further, Respondent is aware of the continuing efforts to deprive Mr. Fontenot of a fair

trial through the disclosures of more exculpatory and impeachment evidence during the collateral

proceedings. As Mr. Fontenot has argued previously, Respondent cannot argue laches as an

affirmative defense for undue delay when their own actions continue to subvert Mr. Fontenot’s

ability to litigate his claims in a timely manner. Laches is an equity defense based upon the

premise that the undo delay penalizes the state. However, their unclean hands have attributed to

this delay. Yeager v. Fort Knox Sec. Products, 602 F. App'x 423, 429 (10th Cir. 2015).

Respondent does not deny that law enforcement and the Pontotoc County District Attorney’s

Office continued to release Brady materials even through this proceeding. As described in

Docket No. 105, pp. 5-7, documents that the prosecution claimed they had no knowledge of were

found in their files during the pendency of this proceeding, not some time long ago. 4

           Respondent thrice references the “alleged dust on Respondent’s hands.” Docket 109 pg.

14, 16, 32. Respondent misunderstands: Mr. Fontenot is not alleging that Respondent’s hands



4
    These documents establish both alternate suspects and the threats Mrs. Haraway received while at work.

                                                          10
6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 11 of 14



are dusty, he is alleging that there is grime and oil under his fingernails. Of course, time has

shown this to be par for the course for the cadre in Pontotoc County. Williamson vs. Reynolds,

904 F.Supp. 1529 (E.D. Okla. 1995). Respondent did not begin the practice of withholding

exculpatory documents from Mr. Fontenot, but he has continued and furthered the effort by

withholding evidence and then arguing that Respondent is harmed by delays caused by the

actions Respondent and his prosecutorial predecessors have taken.

       Records within the Pontotoc County District Attorney’s Office belie Respondent’s

“equity” argument because they prove the State had knowledge about many of the documents

Mr. Fontenot requested and asserted support his claims of actual innocence, ineffective

assistance of counsel, and Brady. See Docket 105, pp. 5-8; see also Banks v. Dretke, 540 U.S.

668, 696 (2004) (“A rule thus declaring "prosecutor may hide, defendant must seek," is not

tenable in a system constitutionally bound to accord defendants due process. ‘Ordinarily, we

presume that public officials have properly discharged their official duties.’” (citing Bracy v.

Gramley, 520 U.S. 899, 909 (1997). citations omitted)).

       Respondent argues that the alleged delay has deprived him of the ability to address the

claims in this case using the Medical Examiner’s files. That cannot be so because the records

speak for themselves, as do the transcripts, police reports, and witness statements. The Medical

Examiner’s report details a cause and manner of death that refutes every piece of evidence the

prosecution had against Mr. Fontenot, including his dubious confession.

       As the Attorney General, Respondent could seek access to the Medical Examiner’s files

on this case if they truly wanted to review the claims asserted; yet, they have not done so to

refute the factual allegations argued regarding these records at any point in these proceedings.

Instead, they blithely argue they are prejudiced without a clear explanation as to how they have



                                                 11
6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 12 of 14



been prejudiced. The truth is that Respondent cannot challenge the cause and manner of death

because the records are clear. Mrs. Haraway was murdered by a single gunshot wound the head

and found in the opposite direction from the county where the state’s theory of the case was

argued.

CONCLUSION

          In his Motion for Evidentiary Hearing, Mr. Fontenot explained why an evidentiary

hearing may be necessary to prove the claims pled in the Amended Petition, as well as

subsequent pleadings. Records withheld during Mr. Fontenot’s second trial deprived his counsel

of the ability to prepare an effective defense and unfairly stacked the deck against Mr. Fontenot.

Mr. Fontenot has sought records from the State for decades. That Respondent disputes Mr.

Fontenot’s innocence and his diligent attempts to obtain documents in support of his claims,

establishes why a hearing is necessary.

          Mr. Fontenot requests that this Court deny the Respondent’s motion to dismiss and that

the Court either issue a Writ of Habeas Corpus on the grounds provided in Mr. Fontenot’s

Amended Petition for Writ of Habeas Corpus, or at least order an evidentiary hearing so that Mr.

Fontenot can prove his entitlement to the innocence gateway.

                                                             /S/ Tiffany R. Murphy
                                                      Tiffany R. Murphy
                                                      Attorney at Law
                                                      Arkansas Bar No. 2015057
                                                      790 N. Cliffside Drive
                                                      Fayetteville, AR 72701
                                                      (479) 575-5036

                                                             /S/ Robert Ridenour
                                                      Robert Ridenour
                                                      Assistant Federal Defender
                                                      OBA #16038
                                                      One West Third Street, Ste. 1225
                                                      Tulsa, OK 74103

                                                 12
6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 13 of 14



                                         (918) 581-7656




                                    13
6:16-cv-00069-JHP-KEW Document 111 Filed in ED/OK on 11/16/18 Page 14 of 14



                                    CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2018, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Eastern District of Oklahoma by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.



       By: /S/ Robert Ridenour
       ROBERT RIDENOUR




                                               14
